DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 10, 13, 14, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Donhowe et al. (US 2014/0188440; hereinafter), in view of Duindam et al. (US 2016/0183841; hereinafter Duindam).
	Regarding claim 1 and 8 Donhowe discloses a system and method for interventional procedure. Donhowe shows a system (see fig. 1), comprising: a display (see 214 in fig. 2); and a processor (see par. [0023]), configured: to receive a set of tracking data indicating a position of an intrabody tool from a tracking system (see par. [0031], [0033], [0046]), and to modify an image that includes a representation of a wall of an anatomical cavity (see par. [0045]; fig. 4), by: showing the intrabody tool on a portion of the image that corresponds to a location of the 
	But, Donhowe fails to explicitly state overlaying an icon that represents the intrabody tool on the portion of the image that corresponds to the location of the intrabody tool within the anatomical cavity, that the marked representation of the wall is overlaying on the image, and updating the icon and marker representation of the wall as the set of tracking data changes.  
	Duindam discloses a GUI for catheter positioning and insertion.  Duindam teaches overlaying an icon that represents the intrabody tool on the portion of the image that corresponds to the location of the intrabody tool within the anatomical cavity (see 400 in fig. 4 or 502 in fig. 8), overlaying a marker on a portion of the representation of the target that corresponds to a location at which the tool would meet the target (see 402 in fig. 4; par. [0051]), and updating the icon and marked representation of the target as the set of tracking data changes (see par. [0057]).

	Regarding claims 2 and 9, Donhowe and Duindam disclose the invention substantially as described in the 103 rejection above, furthermore, Duindam teaches projecting a virtual ray from a distal tip of the intrabody tool (see 404 in fig. 4), and further modify the image by overlaying a representation of the virtual ray on the image that begins at the icon and terminates at the marker (see 404 in fig. 4).
	Regarding claims 3, 10, Donhowe and Duindam disclose the invention substantially as described in the 103 rejection above, furthermore, Donhowe shows three dimensional image (see par. [0025]).
Regarding claim 13, Donhowe and Duindam disclose the invention substantially as described in the 103 rejection above, furthermore Donhowe shows CT image (see par. [0025]).
Regarding claim 14, Donhowe and Duindam disclose the invention substantially as described in the 103 rejection above, furthermore Donhowe shows MRI image (see par. [0025]).

Regarding claim 21, Donhowe discloses a system and method for interventional procedure. Donhowe shows a system (see fig. 1), comprising: a display (see 214 in fig. 2); a magnetic tracking system operable to generate magnetic fields (see par. [0032]) and produce a set of tracking data indicating the location of an intrabody tool (see par. [0031], [0033], [0046]); a processor (see par. [0023]), to receive an image slice of a patient anatomy (); identify one or more anatomical cavities within the imaging slice (see two-dimensional images in par. [0025]), overlay a wall onto the anatomical cavities to produce a modified image (see 306 in fig. 4), showing the intrabody tool on a portion of the image that corresponds to a location of the intrabody tool within the anatomical cavity based on the set of tracking data (see 309 in fig. 4), determining a position on the wall that the distal tip is pointed at based on the set of tracking data (see 312 and 314 in fig. 4; par. [0052]), marking on the image at the position (par. [0056], [0057] states marking “planned deployment location”; see 312 in fig. 4 which is the planned deployment location and is the wall of passage lumen 304); and to display the modified image on the display (see fig. 4).
	But, Donhowe fails to explicitly state overlaying an icon that represent a distal tip of the intrabody tool based on the set of tracking data, that the marked representation of the wall is overlaying on the image.  
	Duindam discloses a GUI for catheter positioning and insertion.  Duindam teaches overlaying an icon that represent a distal tip of the intrabody tool based on the set of tracking data (see 400 in fig. 4 or 502 in fig. 8), overlaying a marker on a portion of the representation of the target that corresponds to a location at which the tool would meet the target (see 402 in fig. 4; par. [0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized overlaying an icon that represent a distal tip of the intrabody tool based on the set of tracking data, that the marked representation of the wall is overlaying on the image in the invention of Donhowe, as taught by Duindam, to provide better guidance system to assist clinicians in guiding an interventional instrument to a location in the patient anatomy.
Regarding claim 22, Donhowe and Duindam disclose the invention substantially described in the 103 rejection above, furthermore, Donhowe shows the processor configured to receive the image slice of the patient anatomy based on the set of tracking data (see par. [0025], [0052]), and receive a new image slice of the patient anatomy based on a change in the set of tracking data (see par. [0024], [0026], [0027]).
Regarding claim 23, Donhowe and Duindam disclose the invention substantially described in the 103 rejection above, furthermore, Donhowe teaches real time modified image (see par. [0023], [0052]).
Regarding claim 24, Donhowe and Duindam disclose the invention substantially described in the 103 rejection above, furthermore, Donhowe teaches hybrid images (see par. [0025], [0026]).
Regarding claim 26, Donhowe and Duindam disclose the invention substantially described in the 103 rejection above, furthermore, Donhowe shows receiving a 3D view of the patient anatomy (see par. [0025]), identify a 3D view of the anatomical cavities within the 3D view of the patient anatomy (see par. [0045]), wherein the 3D view of the anatomical cavities comprises 3D walls of the anatomical cavities (see par. [0045]), and overlaying the 3D view of the anatomical cavities onto the image slice (see 306 in fig. 4).

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Donhowe et al. (US 2014/0188440; hereinafter), in view of Duindam et al. (US 2016/0183841; hereinafter Duindam) as applied to claims 1 and 8 above, and further in view of Jacobsen et al. (US 2016/0120609; hereinafter Jacobsen).

Regarding claims 4, 5, 11, 12, Donhowe and Duindam disclose the invention substantially as described in the 103 rejection, but fails to explicitly state the anatomical cavity is a sinus and nasal cavity. 
 Jacobsen shows wherein the anatomical cavity is a sinus (see par. [0024]) and nasal cavity (see par. [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to have utilized having the anatomical cavity being a sinus or nasal cavity in the invention of Donhowe and Duindam, as taught by Jacobsen, to be able to treat patients with sinus issues. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Donhowe et al. (US 2014/0188440; hereinafter), in view of Duindam et al. (US 2016/0183841; hereinafter Duindam) as applied to claims 21 and 24 above, and further in Bitter (US 2005/0228250).
Regarding claim 25, Donhowe and Duindam disclose the invention substantially as described in the 103 rejection, but fail to explicitly state the hybrid images are associated with 2D image, and the wall is associated with 3D color rendering. 
Bitter discloses a system and method for visualization and navigation of 3D images.  Bitter teaches hybrid images are associated with 2D image and the wall is associated with 3D color rendering (par. [0098] states “FIGS. 19a and 19b illustrate a 2D slice is embedded in a 3D view. With this method, it is preferred that proper depth occlusion allows parts of the slice to occlude parts of the 3D object and vice versa (the one in front is visible). If the plain or the object is partially transparent then the occlusion is only partial as well and the other object can be seen partially through the one in front”, the Office has interpreted “the other object seen through the partially transparent 2D slice, along with 2D slice” as representing an equivalent of modified image that includes a 2D representation and 3D representation of the wall of an cavity).  Furthermore, Bitter shows 3D color rendering of anatomical regions (see par. [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilize having the hybrid images are associated with 2D image, and the wall is associated with 3D color rendering in the invention of Donhowe and Duindam, as taught by Bitter, to provide a descriptive and informative view of the object that would enable a user to evaluate the object in a detailed manner. 




Response to Arguments
	The previous objection of claim 8 has been withdrawn in view of Applicant’s amendment to claim 8.
	The previous rejection under 35 USC 112 (b) to claims 1, 8 and 21 for claim limitations “the position”, “the space” in claims 1 and 8, and claim limitation “the location” in claim 21 has been withdrawn in view of Applicant’s amendments to claims 1, 8 and 21. 
	Furthermore, upon further consideration and in view of Applicant’s remarked on pages 6-7, the examiner also has withdrawn the previous rejection under 35 USC 112 (b) of claims 1 and 8 for claim limitation “...were that intrabody tool to move a distance toward the wall in a direction in which the intrabody tool is pointing”.
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on middle of page 7 to middle of page 8, with respect to prior art rejection of claims 1 and 8, the Examiner respectfully disagrees.  The Examiner maintains that combined invention of Donhowe in view of Duindam disclose all the claim limitation set forth in claims 1 and 8, particularly the claim limitation of overlaying a marker on a portion of the representation of the wall that corresponds to a location at which the intrabody tool would meet the wall, were the intrabody tool to move a distance toward the wall in a direction in which the intrabody tool is pointing.  Donhowe shows a marking on a portion of the representation of the wall that corresponds to a location at which the intrabody tool would meet the wall (par. [0052] states “Referring again to FIG. 4, after the navigation planning module evaluates the factors related to the interventional instrument and the patient anatomy, a deployment location 314 on the wall of an anatomic passageway is identified”; par. [0056] states “A more suitable deployment location may be at a point on an anatomic passageway wall where the interventional instrument has an approach angle to the passageway wall that is within the bending capability of the instrument”; par. [0056] states “When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure”; par. [0057] states marking “planned deployment location”; see 312 or 314 in fig. 4 which is the planned deployment location and is the wall of passage lumen 304); wherein the intrabody tool moves in a distance toward the wall in a direction in which the intrabody tool points to (see fig. 6), wherein the distance is the space within the anatomical cavity between the intrabody tool and the location (see fig. 6).  The Examiner has relied on prior art Duindam to teach overlaying an icon that represents the intrabody tool on the portion of the image that corresponds to the location of the intrabody tool within the anatomical cavity (see 400 in fig. 4 or 502 in fig. 8), overlaying a marker on a portion of the representation of the target that corresponds to a location at which the tool would meet the target (see 402 in fig. 4; par. [0051]), and updating the icon and marked representation of the target as the set of tracking data changes (see par. [0057]).  Therefore, the Examiner maintains that Donhowe in view of Duindam does teach the claim limitation of overlaying a marker on a portion of the representation of the wall that corresponds to a location at which the intrabody tool would meet the wall, were the intrabody tool to move a distance toward the wall in a direction in which the intrabody tool is pointing.
In response to Applicant’s argument on bottom of page 8 to middle of page 9, with respect to claim 21, the Examiner respectfully disagrees.  The Examiner maintains that Donhowe in view of Duindam does teach all the claim limitation set forth in independent claim 21, particularly claim limitation overlay a wall onto each of one or more anatomical cavities to produce a modified image and determine a position on the wall that the distal tip of the tool is pointed to based on the set of tracking data.  Donhowe shows a processor (see par. [0023]), identify one or more anatomical cavities within the imaging slice (see two-dimensional images in par. [0025]), and overlay a wall onto the anatomical cavities to produce a modified image (see 306 in fig. 4; par. [0026] states “”the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images from the modeled anatomy to present the surgeon S with a virtual image of the internal surgical site at the location of the tip of the surgical instrument”; par. [0045] states “a virtual visualization system may use standard models (i.e., not patient specific) or hybrids of a standard model and patient specific data. The model and any virtual images generated by the model may represent the static posture of a deformable anatomic region during one or more phases of motion”).  The Examiner notes that the virtual image is not a generic image from the imaging system, rather a standard or hybrids model created and also registered with preoperative or concurrent image and the wall 306 in the virtual image is overlaid.  Furthermore, Donhowe shows determining a position on the wall that the distal tip is pointed at based on the set of tracking data (par. [0052] states “Referring again to FIG. 4, after the navigation planning module evaluates the factors related to the interventional instrument and the patient anatomy, a deployment location 314 on the wall of an anatomic passageway is identified”; par. [0056] states “A more suitable deployment location may be at a point on an anatomic passageway wall where the interventional instrument has an approach angle to the passageway wall that is within the bending capability of the instrument”; par. [0056] states “When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure”; par. [0057] states marking “planned deployment location”; see 312 or 314 in fig. 4 which is the planned deployment location and is the wall of passage lumen 304).
In response to Applicant’s argument on bottom of page 9 to page 10, with respect to claim 9, the Examiner respectfully disagrees.  The Examiner maintains that Duindam teaches projecting a virtual ray from a distal tip of the intrabody tool (see 404 in fig. 4), and further modify the image by overlaying a representation of the virtual ray on the image that begins at the icon and terminates at the marker (see 404 in fig. 4; par. [0051] states “Symbol 404 connects the tip portion symbol 400 and target location symbol 402 and provides an indication of the direction the tip portion needs to be guided in order to move towards the target location 312”).  Examiner notes that 404 is a virtual ray displayed on the image to show where the intrabody tool would meet the target since 400 represent where the tool is located and the line 404 shows direction where the tool needs to guide to be able to reach the target.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793